Title: To James Madison from William Jarvis, 31 January 1803
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 31 Jany. 1803
					
					I had the honor to address you under date of the 20th. Ulto. by the Brig Ann Elizabeth Captn. Launier for Norfolk inclosing a dispatch from Mr. Graham & by the same conveyance forwarded one from Captn. Murray to the Secretary of the Navy.
					Not having been honored with any instructions relative to the prohibition of flour & thinking that it ought not to be pass’d over without adducing the farther arguments that occurred to me, I with diffidence again undertook the subject & hope that what I have written will not meet your disapprobation.  At present no Vessel has been refused an entry with flour under the slight pretext of a long passage when it is publicly known that they have not had more than thirty or thirty five days.  From the small quantity of grain on hand & the impossibility of their getting any supplies from the Baltic before late in the Spring & not any whatever from the Levant; I have some faint hopes that by waiting untill they are very short of bread stuff (which will be the case in 5 or six weeks if much does not arrive from the U.S.) & then writing a reply to His Excellency’s answer the Government possibly might be induced to admit it again.
					To see the property of my fellow Citizens falling a sacrifice to the Quarantine has chagrined me beyond measure; the fears I suggested in my last not only being realized, but much exceeded the order having been general & strictly enforced.  I have written what my information or ingenuity suggested on the subject but without effect.  I presume that this severity has been owing to the violent measure of turning all Vessels from the United States without discrimination out of the ports of Spain, unless they have perform’d quarantine & expurgation in other Countries & from thence bring bills of Health of both Crew and Cargo; as Messrs. Graham & Young have informed me; probably supposing as that Government has a Minister & Consuls in the United States it must be possess’d of information of which they are deficient.  At present there is the 5 Vessels under quarantine mentioned in my last letter & two that I understand arrived the last evening.  In my last note to His Excy. I touch’d again upon bread stuff not being subject to infection, as I heard that the Officers below wished this part of the order of the 10th. Inst might be enforced here, by the Cargoes undergoing expurgation in the Lazaretto.  This sir ought not to surprize you when you recollect that a quarantine is their harvest, & I assure you Sir it does not lessen my difficulty.
					Not having recd. an answer to my letter requesting the proceedings against the Aurora & Four Sisters I again address’d His Excellency on the subject & from the answer hope soon to get them.
					Owing to the accumulation of papers I have been induced to number them & must beg leave to refer you to them for farther information.
					No. 1  Circular from Mr. OBrien of the 15th. Octbr. & a 	letter of 20 Decr. & an extract of the 29th. from Mr. 	Gavino. 
					2= Circular from Mr. Eaton 9 Novr. & extract from Mr. 	Willis of the 20 Decr.
					3= Congratulatory Letter from His Royal Highness upon the 	birth of a Son, a Translation from the Chancellery Copy.  	His Excy.’s letter of the 23 Decr. & my answer of the 10 	Jany.
					4= My Commun. of the 3 Jany. relative to the 	prohibition of flour; His Excys. answer of the 10th. 	& Translation.
					5= Order of the 4th. Decr. for the Vessels from the 	U.S. arriving at Porto & Figueira to come round to this 	port to perform quarantine.
					6= My letter of the 8 Jany. on the Subject.
					7= Order of the 10th. to the out ports.
					8= His Excys. answr. of the 10th. to mine of the 8th. 
					9= My reply of the 17.
					10= His Excy’s. answer of the 21st.
					11= My reply of the 22nd.
					12= My Note of the 24th. for the papers of the Aurora.
					13= His Excy. answer of the 26th.
					14= My Note of the 29th. in reply & relative to the 	quarantine.
					Mr. Graham in his letter of the 20th. informs me that Mr. Pinckney in one of the 14th. Decr. dated at Rome acquainted him that he should leave that City immediately for Spain to return by way of Naples: he daily expected his arrival.
					I hope you will be so good as to excuse my not forwarding the Semi-annual return by this conveyance; I was prevented getting it finished in Season by much business & not having received the returns from Porto, till last Post: In a few days I shall forward it.  With the greatest Respect I have the honor to be Sir Your most Hble Servt.
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
